Justice KIRSHBAUM
dissenting:
I respectfully dissent from the majority’s opinion and join the dissenting opinion of Justice Lohr. While principles of stare deci-sis would normally compel acquiescence in the majority’s resolution of the issues in these cases, the opinion in People v. Duc Nguyen, 900 P.2d 37 (Colo.1995), upon which the majority relies, was announced less than four months ago. Because I perceive that decision to pose difficult consequences for resolving remedial questions raised when criminal proceedings are conducted pursuant to unconstitutional legislation, I conclude that it is not inappropriate to again note my concurrence in the rationale of the dissenting opinion in Duc Nguyen, 900 P.2d at 42-45. In my view, that rationale applies with equal force to these two cases and requires results opposite to those reached by the majority.